                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 1 of 17 Page ID #:120




                                                                                     1   Francisca M. Mok (SBN 206063)
                                                                                         fmok@reedsmith.com
                                                                                     2   Carla Wirtschafter (SBN 292142)
                                                                                         Email: cwirtschafter@reedsmith.com
                                                                                     3   REED SMITH LLP
                                                                                         1901 Avenue of the Stars
                                                                                     4   Suite 700
                                                                                         Los Angeles, CA 90067-6078
                                                                                     5   Telephone: +1 310 734 5200
                                                                                         Facsimile: +1 310 734 5299
                                                                                     6
                                                                                         Katherine J. Ellena (SBN 324160)
                                                                                     7   REED SMITH LLP
                                                                                         355 South Grand Avenue
                                                                                     8   Suite 2900
                                                                                         Los Angeles, CA 90071-1514
                                                                                     9   Telephone: +1 213 457 8000
                                                                                         Facsimile: +1 213 457 8080
                                                                                    10
                                                                                         Attorneys for Defendant
                 A limited liability partnership formed in the State of Delaware




                                                                                    11   Transamerica Life Insurance Company
                                                                                    12
REED SMITH LLP




                                                                                    13                           UNITED STATES DISTRICT COURT
                                                                                    14
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                    15

                                                                                    16 MIKE PETERS, an individual,                  Case No.: 2:21-05476 SB (MARx)

                                                                                    17              Plaintiff,                      STIPULATED PROTECTIVE
                                                                                                                                    ORDER
                                                                                    18 vs.

                                                                                    19 TRANSAMERICA LIFE INSURANCE
                                                                                       COMPANY, an Iowa Corporation; and
                                                                                    20 DOES 1 through 50, inclusive,

                                                                                    21            Defendant.

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27
                                                                                                                              -1-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                   STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 2 of 17 Page ID #:121




                                                                                     1 1.     A. PURPOSES AND LIMITATIONS
                                                                                     2        Discovery in this action is likely to involve production of confidential,
                                                                                     3 proprietary, or private information for which special protection from public disclosure

                                                                                     4 and from use for any purposes other than prosecuting or defending this litigation may

                                                                                     5 be warranted. Accordingly, Plaintiff Mike Peters and Defendant Transamerica Life

                                                                                     6 Insurance Company (individually, a “Party,” or jointly, the “Parties”) hereby stipulate

                                                                                     7 to and petition the Court to enter the following Stipulated Protective Order. The Parties

                                                                                     8 acknowledge that this Order does not confer blanket protections on all disclosures or

                                                                                     9 responses to discovery and that the protection it affords from public disclosure and use

                                                                                    10 extends only to the limited information or items that are entitled to confidential
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 treatment under the applicable legal principles. The Parties further acknowledge, as set

                                                                                    12 forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them
REED SMITH LLP




                                                                                    13 to file confidential information under seal; Civil Local Rule 79-5 sets forth the

                                                                                    14 procedures that must be followed and the standards that will be applied when a party

                                                                                    15 seeks permission from the court to file material under seal.

                                                                                    16        B. GOOD CAUSE STATEMENT
                                                                                    17        The Parties expressly understand and agree that certain documents and
                                                                                    18 information relevant to the claims and defenses in this Action may contain information

                                                                                    19 that is subject to the Standards for Privacy of Individually Identifiable Health

                                                                                    20 Information, 45 C.F.R Parts 160 and 164, promulgated pursuant to the Health Insurance

                                                                                    21 Portability and Accountability Act of 1996 (“HIPAA”) or other similar statutory or

                                                                                    22 regulatory privacy protections. The Parties desire to ensure the privacy of medical

                                                                                    23 records, claims information, and other information that the Parties have determined

                                                                                    24 might contain sensitive personal information, including Protected Health Information,

                                                                                    25 Individually Identifiable Information, and any other protected information, as defined

                                                                                    26 by the Standards for Privacy of Individual Identifiable Health Information, 45 C.F.R.

                                                                                    27
                                                                                                                                -2-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                     STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 3 of 17 Page ID #:122




                                                                                     1 Parts 160 and 164, and agree that any such information may be designated as

                                                                                     2 “CONFIDENTIAL” Information, as defined below.

                                                                                     3         This action is also likely to involve business, commercial, financial and/or
                                                                                     4 proprietary information for which protection from public disclosure and from use for

                                                                                     5 any purposes other than prosecution or defense of this action is warranted.          Such
                                                                                     6 confidential and proprietary materials and information consist of, among other things,

                                                                                     7 confidential business or financial information, information regarding confidential

                                                                                     8 business practices, or other confidential or commercial information (including

                                                                                     9 information implicating privacy rights of third parties), information otherwise generally

                                                                                    10 unavailable to the public, or which may be privileged or otherwise protected from
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 disclosure under state or federal statutes, court rules, case decisions, or common law.

                                                                                    12 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
REED SMITH LLP




                                                                                    13 disputes over confidentiality of discovery materials, to adequately protect information

                                                                                    14 the parties are entitled to keep confidential, to ensure that the parties are permitted

                                                                                    15 reasonable necessary uses of such material in preparation for and in the conduct of trial,

                                                                                    16 to address their handling at the end of the litigation, and serve the ends of justice, a

                                                                                    17 protective order for such information is justified in this matter. It is the intent of the

                                                                                    18 Parties that information will only be designated as confidential where there is a good

                                                                                    19 faith belief that it has been maintained in a confidential, non-public manner, and there

                                                                                    20 is good cause why it should not be part of the public record of this case.

                                                                                    21 2.     DEFINITIONS
                                                                                    22        2.1    Action: all pretrial proceedings and trial or settlement in the above-
                                                                                    23 captioned case, and any appeals.

                                                                                    24        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                                                                                    25 information or items under this Order.

                                                                                    26        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                                    27 it is generated, stored or maintained) or tangible things that qualify for protection under
                                                                                                                                  -3-
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                         STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 4 of 17 Page ID #:123




                                                                                     1 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

                                                                                     2 Statement.

                                                                                     3         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                     4 support staff).

                                                                                     5         2.5   Designating Party: a Party or Non-Party that designates information or
                                                                                     6 items    that it produces in disclosures or in responses to discovery as
                                                                                     7 “CONFIDENTIAL.”

                                                                                     8         2.6   Disclosure or Discovery Material: all items or information, regardless of
                                                                                     9 the medium or manner in which it is generated, stored, or maintained (including, among

                                                                                    10 other things, testimony, transcripts, and tangible things), that are produced or generated
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 in disclosures or responses to discovery in this matter.

                                                                                    12         2.7   Expert: a person with specialized knowledge or experience in a matter
REED SMITH LLP




                                                                                    13 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                                                                                    14 expert witness or as a consultant in this Action.

                                                                                    15         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                                    16 House Counsel does not include Outside Counsel of Record or any other outside

                                                                                    17 counsel.

                                                                                    18         2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                                                    19 other legal entity not named as a Party to this action.

                                                                                    20         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                    21 this Action but are retained to represent or advise a party to this Action and have

                                                                                    22 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                                    23 has appeared on behalf of that party, and includes support staff.

                                                                                    24         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                    25 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                    26 support staffs).

                                                                                    27
                                                                                                                                 -4-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                      STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 5 of 17 Page ID #:124




                                                                                     1        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                     2 Discovery Material in this Action.

                                                                                     3        2.13 Professional Vendors: persons or entities that provide litigation support
                                                                                     4 services   (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                     5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

                                                                                     6 their employees and subcontractors.

                                                                                     7        2.14 Protected Health Information: as used herein, shall have the same scope
                                                                                     8 and definitions as set forth in 45 C.F.R § 160.103. Without limiting the generality of

                                                                                     9 the foregoing, Protected Health Information may include, but is not limited to, Susan

                                                                                    10 B. Peter’s health information, including demographic information relating to: her past,
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 present or future physical or mental health; medical bills; claims forms; charges sheets;

                                                                                    12 medical records; medical charts; test results; notes; dictation; and billing statements.
REED SMITH LLP




                                                                                    13        2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                                    14 designated as “CONFIDENTIAL.”

                                                                                    15        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                    16 from a Producing Party.

                                                                                    17 3.     SCOPE
                                                                                    18        The protections conferred by this Stipulation and Order cover not only Protected
                                                                                    19 Material (as defined above), but also (1) any information copied or extracted from

                                                                                    20 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

                                                                                    21 Material; and (3) any testimony, conversations, or presentations by Parties or their

                                                                                    22 Counsel that might reveal Protected Material.

                                                                                    23        However, the protections conferred by this Stipulation and Order do not cover
                                                                                    24 the following information: (a) any information that is in the public domain at the time

                                                                                    25 of disclosure to a Receiving Party or becomes part of the public domain after its

                                                                                    26 disclosure to a Receiving Party as a result of publication not involving a violation of

                                                                                    27 this Order, including becoming part of the public record through trial or otherwise; and
                                                                                                                               -5-
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                       STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 6 of 17 Page ID #:125




                                                                                     1 (b) any information known to the Receiving Party prior to the disclosure or obtained by

                                                                                     2 the Receiving Party after the disclosure from a source who obtained the information

                                                                                     3 lawfully and under no obligation of confidentiality to the Designating Party.

                                                                                     4        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                     5 judge. This Order does not govern the use of Protected Material at trial.

                                                                                     6 4.     DURATION
                                                                                     7        Except as otherwise provided below, any information, document, data, thing,
                                                                                     8 deposition testimony, or interrogatory answer produced, given, or served pursuant to

                                                                                     9 discovery requests in this Action and designated by the Producing Party as Confidential

                                                                                    10 Information, shall be subject to the provisions of this Stipulated Protective Order,
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 including after the final disposition of this Action, unless or until the Producing Party

                                                                                    12 agrees otherwise in writing or a court order directs otherwise.
REED SMITH LLP




                                                                                    13        Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                                                    14 defenses in this Action, with or without prejudice; and (2) final judgment herein after

                                                                                    15 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of

                                                                                    16 this Action, including the time limits for filing any motions or applications for extension

                                                                                    17 of time pursuant to applicable law.

                                                                                    18 5.     DESIGNATING PROTECTED MATERIAL
                                                                                    19        5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                                    20 Each Party or Non-Party that designates information or items for protection under this

                                                                                    21 Order must take care to limit any such designation to specific material that qualifies

                                                                                    22 under the appropriate standards. The Designating Party should designate for protection

                                                                                    23 only those parts of material, documents, items, or oral or written communications that

                                                                                    24 qualify so that other portions of the material, documents, items, or communications for

                                                                                    25 which protection is not warranted are not swept unjustifiably within the ambit of this

                                                                                    26 Order.

                                                                                    27
                                                                                                                                 -6-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                       STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 7 of 17 Page ID #:126




                                                                                     1        If it comes to a Designating Party’s attention that information or items that it
                                                                                     2 designated for protection do not qualify for protection, that Designating Party must

                                                                                     3 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                     4        5.2    Manner and Timing of Designations. Except as otherwise provided in this
                                                                                     5 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

                                                                                     6 or ordered, Disclosure or Discovery Material that qualifies for protection under this

                                                                                     7 Order must be clearly so designated before the material is disclosed or produced.

                                                                                     8        Designation in conformity with this Order requires:
                                                                                     9               (a)     for information in documentary form (e.g., paper or electronic
                                                                                    10 documents, but excluding transcripts of depositions or other pretrial or trial
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 proceedings),       that the Producing Party affix at a minimum, the legend
                                                                                    12 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
REED SMITH LLP




                                                                                    13 contains protected material.    A Party or Non-Party that makes original documents
                                                                                    14 available for inspection need not designate them for protection until after the inspecting

                                                                                    15 Party has indicated which documents it would like copied and produced. During the

                                                                                    16 inspection and before the designation, all of the material made available for inspection

                                                                                    17 shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

                                                                                    18 documents it wants copied and produced, the Producing Party must determine which

                                                                                    19 documents, or portions thereof, qualify for protection under this Order. Then, before

                                                                                    20 producing    the specified documents, the Producing Party must affix the
                                                                                    21 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

                                                                                    22 portion or portions of the material on a page qualifies for protection, the Producing Party

                                                                                    23 should clearly identify the protected portion(s).

                                                                                    24               (b)     for testimony given in depositions that the Designating Party
                                                                                    25 identify the Disclosure or Discovery Material on the record at or before the close of the

                                                                                    26 deposition, or in the alternative, no later than 30 days after receiving a copy of the

                                                                                    27 deposition transcript, provide all Parties (and if applicable, the Non-Party) with a
                                                                                                                               -7-
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                      STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 8 of 17 Page ID #:127




                                                                                     1 written list of the page(s) of the deposition transcript, and any exhibits attached thereto,

                                                                                     2 that the Party or Non-Party has designated as confidential. Only pages containing

                                                                                     3 confidential information shall be so designated.     In the interim, all testimony will be
                                                                                     4 treated as CONFIDENTIAL.

                                                                                     5               (c)    for information produced in some form other than documentary and
                                                                                     6 for any other tangible items, that the Producing Party affix in a prominent place on the

                                                                                     7 exterior of the container or containers in which the information is stored the legend

                                                                                     8 “CONFIDENTIAL.” If only a portion or portions of the information warrants

                                                                                     9 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                                    10 portion(s).
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                    12 failure to designate qualified information or items does not, standing alone, waive the
REED SMITH LLP




                                                                                    13 Designating Party’s right to secure protection under this Order for such material. Upon

                                                                                    14 timely correction of a designation, the Receiving Party must make reasonable efforts to

                                                                                    15 assure that the material is treated in accordance with the provisions of this Order.

                                                                                    16 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                    17        6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
                                                                                    18 designation of confidentiality at any time that is consistent with the Court’s Scheduling

                                                                                    19 Order.

                                                                                    20        6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
                                                                                    21 resolution process under Local Rule 37.1 et seq.

                                                                                    22        6.3    The burden of persuasion in any such challenge proceeding shall be on the
                                                                                    23 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,

                                                                                    24 to harass or impose unnecessary expenses and burdens on other parties) may expose the

                                                                                    25 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

                                                                                    26 the confidentiality designation, all parties shall continue to afford the material in

                                                                                    27
                                                                                                                                 -8-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                       STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 9 of 17 Page ID #:128




                                                                                     1 question the level of protection to which it is entitled under the Producing Party’s

                                                                                     2 designation until the Court rules on the challenge.

                                                                                     3 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                     4        7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                     5 disclosed or produced by another Party or by a Non-Party in connection with this Action

                                                                                     6 only for prosecuting, defending, or attempting to settle this Action. Such Protected

                                                                                     7 Material may be disclosed only to the categories of persons and under the conditions

                                                                                     8 described in this Order. When the Action has been terminated, a Receiving Party must

                                                                                     9 comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                                    10        Protected Material must be stored and maintained by a Receiving Party at a
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 location and in a secure manner that ensures that access is limited to the persons

                                                                                    12 authorized under this Order.
REED SMITH LLP




                                                                                    13        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                    14 ordered by the court or permitted in writing by the Designating Party, a Receiving Party

                                                                                    15 may disclose any information or item designated “CONFIDENTIAL” only to:

                                                                                    16              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                                    17 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                                                    18 necessary to disclose the information for this Action;

                                                                                    19              (b)    the officers, directors, and employees (including House Counsel) of
                                                                                    20 the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                                    21              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                    22 disclosure is reasonably necessary for this Action and who have signed the

                                                                                    23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                    24              (d)    the court and its personnel;
                                                                                    25              (e)    court reporters and their staff;
                                                                                    26

                                                                                    27
                                                                                                                                 -9-
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                       STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 10 of 17 Page ID #:129




                                                                                     1              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                                     2 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                                                     3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                     4              (g)    the author or recipient of a document containing the information or
                                                                                     5 a custodian or other person who otherwise possessed or knew the information;

                                                                                     6              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                                                                                     7 the Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                                                     8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

                                                                                     9 not be permitted to keep any confidential information unless they sign the

                                                                                    10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 by the Designating Party or ordered by the court. Pages of transcribed deposition

                                                                                    12 testimony or exhibits to depositions that reveal Protected Material may be separately
REED SMITH LLP




                                                                                    13 bound by the court reporter and may not be disclosed to anyone except as permitted

                                                                                    14 under this Stipulated Protective Order; and

                                                                                    15              (i)    any mediator or settlement officer, and their supporting personnel,
                                                                                    16 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                                    17 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                                    18 OTHER LITIGATION

                                                                                    19        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                    20 compels disclosure of any information or items designated in this Action as

                                                                                    21 “CONFIDENTIAL,” that Party must:

                                                                                    22              (a)    promptly notify in writing the Designating Party. Such notification
                                                                                    23 shall include a copy of the subpoena or court order;

                                                                                    24              (b)    promptly notify in writing the party who caused the subpoena or
                                                                                    25 order to issue in the other litigation that some or all of the material covered by the

                                                                                    26 subpoena or order is subject to this Protective Order. Such notification shall include a

                                                                                    27 copy of this Stipulated Protective Order; and
                                                                                                                               - 10 -
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                         STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 11 of 17 Page ID #:130




                                                                                     1              (c)    cooperate with respect to all reasonable procedures sought to be
                                                                                     2 pursued by the Designating Party whose Protected Material may be affected.

                                                                                     3        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                     4 subpoena or court order shall not produce any information designated in this action as

                                                                                     5 “CONFIDENTIAL” before a determination by the court from which the subpoena or

                                                                                     6 order issued, unless the Party has obtained the Designating Party’s permission. The

                                                                                     7 Designating Party shall bear the burden and expense of seeking protection in that court

                                                                                     8 of its confidential material and nothing in these provisions should be construed as

                                                                                     9 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive

                                                                                    10 from another court.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                                    12 IN THIS LITIGATION
REED SMITH LLP




                                                                                    13              (a)    The terms of this Order are applicable to information produced by a
                                                                                    14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

                                                                                    15 produced by Non-Parties in connection with this litigation is protected by the remedies

                                                                                    16 and relief provided by this Order. Nothing in these provisions should be construed as

                                                                                    17 prohibiting a Non-Party from seeking additional protections.

                                                                                    18              (b)    In the event that a Party is required, by a valid discovery request, to
                                                                                    19 produce a Non-Party’s confidential information in its possession, and the Party is

                                                                                    20 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

                                                                                    21 information, then the Party shall:

                                                                                    22                     (1)   promptly notify in writing the Requesting Party and the Non-
                                                                                    23 Party that some or all of the information requested is subject to a confidentiality

                                                                                    24 agreement with a Non-Party;

                                                                                    25                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                                                    26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                                                    27 specific description of the information requested; and
                                                                                                                                - 11 -
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                       STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 12 of 17 Page ID #:131




                                                                                     1                      (3)   make the information requested available for inspection by
                                                                                     2 the Non-Party, if requested.

                                                                                     3               (c)    If the Non-Party fails to seek a protective order from this court
                                                                                     4 within 14 days of receiving the notice and accompanying information, the Receiving

                                                                                     5 Party may produce the Non-Party’s confidential information responsive to the discovery

                                                                                     6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

                                                                                     7 produce any information in its possession or control that is subject to the confidentiality

                                                                                     8 agreement with the Non-Party before a determination by the court. Absent a court order

                                                                                     9 to the contrary, the Non-Party shall bear the burden and expense of seeking protection

                                                                                    10 in this court of its Protected Material.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                    12        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
REED SMITH LLP




                                                                                    13 Protected Material to any person or in any circumstance not authorized under this

                                                                                    14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

                                                                                    15 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

                                                                                    16 all unauthorized copies of the Protected Material, (c) inform the person or persons to

                                                                                    17 whom unauthorized disclosures were made of all the terms of this Order, and (d) request

                                                                                    18 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

                                                                                    19 that is attached hereto as Exhibit A.

                                                                                    20 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                    21 PROTECTED MATERIAL

                                                                                    22        When a Producing Party gives notice to Receiving Parties that certain
                                                                                    23 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                    24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                                    25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                    26 may be established in an e-discovery order that provides for production without prior

                                                                                    27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                                                             - 12 -
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                    STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 13 of 17 Page ID #:132




                                                                                     1 parties reach an agreement on the effect of disclosure of a communication or

                                                                                     2 information covered by the attorney-client privilege or work product protection, the

                                                                                     3 parties may incorporate their agreement in the stipulated protective order submitted to

                                                                                     4 the court.

                                                                                     5 12.    MISCELLANEOUS
                                                                                     6        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                     7 person to seek its modification by the Court in the future.

                                                                                     8        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                     9 Protective Order no Party waives any right it otherwise would have to object to

                                                                                    10 disclosing or producing any information or item on any ground not addressed in this
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                                    12 ground to use in evidence of any of the material covered by this Protective Order.
REED SMITH LLP




                                                                                    13        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                    14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

                                                                                    15 only be filed under seal pursuant to a court order authorizing the sealing of the specific

                                                                                    16 Protected Material at issue. If a Party’s request to file Protected Material under seal is

                                                                                    17 denied by the court, then the Receiving Party may file the information in the public

                                                                                    18 record unless otherwise instructed by the court.

                                                                                    19        12.4 Modification.     This Stipulated Protective Order may be modified or
                                                                                    20 amended either by written agreement of the Parties (which modification or amendment

                                                                                    21 will have the effect of a stipulation of the Parties) or by order of the Court upon good

                                                                                    22 cause shown.

                                                                                    23        12.5 Jurisdiction. The Court shall have jurisdiction over the Parties hereto with
                                                                                    24 respect to any dispute concerning the enforcement or interpretation of this Stipulated

                                                                                    25 Protective Order.

                                                                                    26        12.6 Responsibility of Attorneys. Outside Counsel of Record for the Parties are
                                                                                    27 responsible for employing reasonable measures, consistent with the Order, to control
                                                                                                                            - 13 -
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                   STIPULATED PROTECTIVE ORDER
                                                                                        PETERS v. TRANSAMERICA LIFE
                                                                                        INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 14 of 17 Page ID #:133




                                                                                     1 duplication of, access to, and distribution of copies of Confidential Information. The

                                                                                     2 Parties shall not duplicate any Confidential Information except working copies and for

                                                                                     3 filing in Court under seal. All copies made of Confidential Information shall bear the

                                                                                     4 appropriate confidential designation.

                                                                                     5        12.7 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                     6 Protective Order no Party waives any right it otherwise would have to object to

                                                                                     7 disclosing or producing any information or item on any ground not addressed in this

                                                                                     8 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                                     9 ground to use in evidence of any of the material covered by this Protective Order.

                                                                                    10 13.    FINAL DISPOSITION
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                    12 days of a written request by the Designating Party, each Receiving Party must return all
REED SMITH LLP




                                                                                    13 Protected Material to the Producing Party or destroy such material. As used in this

                                                                                    14 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                    15 summaries, and any other format reproducing or capturing any of the Protected

                                                                                    16 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

                                                                                    17 must submit a written certification to the Producing Party (and, if not the same person

                                                                                    18 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

                                                                                    19 category, where appropriate) all the Protected Material that was returned or destroyed

                                                                                    20 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                                                    21 compilations, summaries or any other format reproducing or capturing any of the

                                                                                    22 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                                                                                    23 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                                                    24 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

                                                                                    25 work product, and consultant and expert work product, even if such materials contain

                                                                                    26 Protected Material.    Any such archival copies that contain or constitute Protected
                                                                                    27 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                                                                                                - 14 -
                                                                                    28 CASE NO.: 2:21-05476 SB (MARx)                        STIPULATED PROTECTIVE ORDER
                                                                                       PETERS v. TRANSAMERICA LIFE
                                                                                       INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 15 of 17 Page ID #:134




                                                                                     1 For purposes of this paragraph, the term “destroy” means to make this information not

                                                                                     2 reasonably accessible.   For instance, a Receiving Party need not seek to delete
                                                                                     3 documents from company data backup systems.

                                                                                     4 14.    Any violation of this Order may be punished by any and all appropriate measures
                                                                                     5 including, without limitation, contempt proceedings and/or monetary sanctions.

                                                                                     6

                                                                                     7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                     8

                                                                                     9        DATED: August 20, 2021                   ERCOLANI LAW GROUP
                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                       By /s/Russ W. Ercolani
                                                                                                                               Russ W. Ercolani (SBN 240493)
                                                                                    12
                                                                                                                               Attorneys for Plaintiff
REED SMITH LLP




                                                                                    13                                         Mike Peters
                                                                                    14
                                                                                              DATED: August 20, 2021                   REED SMITH LLP
                                                                                    15

                                                                                    16
                                                                                                                             By /s/Katherine J. Ellena
                                                                                    17                                         Francisca M. Mok (SBN 206063)
                                                                                    18
                                                                                                                               Carla Wirtschafter (SBN 292142)
                                                                                                                               Katherine J. Ellena (SBN 324160)
                                                                                    19                                         Attorneys for Defendant
                                                                                    20
                                                                                                                               Transamerica Life Insurance Company

                                                                                    21

                                                                                    22                            SIGNATURE ATTESTATION

                                                                                    23        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest under penalty of perjury that
                                                                                       concurrence in the filing of this document has been obtained from any other signatory
                                                                                    24 to this document.

                                                                                    25
                                                                                              DATED: August 20, 2021                   By      /s/Katherine J. Ellena
                                                                                    26
                                                                                                                                            Katherine J. Ellena
                                                                                    27
                                                                                                                              - 15 -
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                         STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 16 of 17 Page ID #:135




                                                                                     1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                                     2
                                                                                         DATED:    August 25, 2021
                                                                                     3

                                                                                     4
                                                                                         Margo A.
                                                                                               A Rocconii
                                                                                     5 United States Magistrate Judge

                                                                                     6

                                                                                     7

                                                                                     8

                                                                                     9

                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11

                                                                                    12
REED SMITH LLP




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27
                                                                                                                           - 16 -
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
                                                                                   Case 2:21-cv-05476-SB-MAR Document 16 Filed 08/25/21 Page 17 of 17 Page ID #:136




                                                                                     1                                        EXHIBIT A
                                                                                     2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                     3         I, ______________________________________________ [print or type full
                                                                                     4 name], of ________________________________________________________ [print

                                                                                     5 or type full address], declare under penalty of perjury that I have read in its entirety and

                                                                                     6 understand the Stipulated Protective Order that was issued by the United States District

                                                                                     7 Court for the Central District of California on _________ [date] in the case of Mike

                                                                                     8 Peters v. Transamerica Life Insurance Company, Case. No. 2:21-05476 SB (MARx)

                                                                                     9 (C.D. Cal.). I agree to comply with and to be bound by all the terms of this Stipulated

                                                                                    10 Protective Order and I understand and acknowledge that failure to so comply could
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise

                                                                                    12 that I will not disclose in any manner any information or item that is subject to this
REED SMITH LLP




                                                                                    13 Stipulated Protective Order to any person or entity except in strict compliance with the

                                                                                    14 provisions of this Order. I further agree to submit to the jurisdiction of the United States

                                                                                    15 District Court for the Central District of California for the purpose of enforcing the

                                                                                    16 terms of this Stipulated Protective Order, even if such enforcement proceedings occur

                                                                                    17 after      termination       of     this        action.         I      hereby       appoint
                                                                                    18 ________________________________________________ [print or type full name] of

                                                                                    19 _________________________________________________________ [print or type

                                                                                    20 full address and telephone number] as my California agent for service of process in

                                                                                    21 connection with this action or any proceedings related to enforcement of this Stipulated

                                                                                    22 Protective Order.

                                                                                    23 Date:

                                                                                    24 City and State where sworn and signed:

                                                                                    25

                                                                                    26 Printed name:

                                                                                    27 Signature:
                                                                                                                                  - 17 -
                                                                                    28   CASE NO.: 2:21-05476 SB (MARx)                          STIPULATED PROTECTIVE ORDER
                                                                                         PETERS v. TRANSAMERICA LIFE
                                                                                         INSURANCE COMPANY
